DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 09/30/2022. Claims 1, 6, and 10 have been amended. Claims 5 and 12 have been cancelled. Claims 1-4, 6-11, and 13-14 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finley, Jr. (US Patent No. 6,953,378) in view of Forbes et al. (US Patent No. 5,234,369).
In Reference to Claims 1-4 and 6-9
 	Finley, Jr. teaches (Claim 1) A game call, comprising: a reed insert including a diaphragm supported by a frame (item 11 and frame, not separately labeled, fig. 1 and column 2 lines 28-31); a holder including a body molded from an elastomeric material configured to retain to a resting shape (fig’s 1-3, column 4 lines 25-40 and column 6 lines 34-39), the body including a first front wall, a second front wall (items 26/34, fig’s 2 and 3), and an inward-facing surface that extends around a cutout positioned at a front side of the body (item 13/25, fig’s 1 and 2); and a slot formed in the inward-facing surface (item 21/31, fig’s 2 and 3), the slot extending between and located behind the first end wall and the second end wall (item 21/31, fig’s 2 and 3) and being dimensioned to receive the frame of the reed insert so that the diaphragm spans across the cutout (fig’s 1 and 2, column 2 lines 28-31, column 2 line 37 – column 3 line 4); wherein the body is configured to be stretched to receive the reed insert within the slot and behind the first and second end walls when the body is in the stretched state, and the slot is configured to initially retain the reed insert when the body is in the resting shape (column 4 lines 25-40 and column 6 lines 34-39), wherein the first front wall and the second front wall conceal ends of the frame of the reed insert and restrict sliding motion of the reed insert when the frame is received in the slot and the body is in the resting shape (fig. 1 and column 4 lines 17-24), wherein the slot of the body is [attached] to the frame of the reed insert after the reed insert is received within the slot of the body of the holder (column 2 lines 28-31, column 2 line 37 – column 3 line 4);
(Claim 2) wherein the elastomeric material is a plastisol or a rubber elastomer (column 4 lines 25-40);
(Claim 3) wherein the elastomeric material is suitable for inclusion in an oral cavity of a user (column 4 lines 39-40);
(Claim 4) wherein the slot extends around the cutout in a U- shaped path that corresponds to the shape of the frame when the body is in the resting shape (fig’s 1 and 2);
	(Claim 6) wherein a portion of the slot is elongated when the body is in the stretched state so that the first front wall is further away from the second front wall than when the body is in the resting state (column 6 lines 34-39);
(Claim 7) wherein the slot is bound by a top wall (top portion over item 21, fig. 1, shown cutaway from view in fig. 2), a bottom wall (bottom portion surrounding item 21, fig’s 1-3), and a rear wall positioned between the top wall and the bottom wall (item 23, fig. 2); and wherein the top wall and the bottom wall are configured to grip the frame when the frame is initially received in the slot (column 2 line 67 – column 3 line 4 and column 4 lines 17-24);
 (Claim 9) wherein the body is integrally formed with a skirt that extends from an outward-facing surface of the body (item 12/22/32, fig’s 1-3).
Finley fails to teach the feature of the body being permanently adhered to the frame of claims 1 and 8. 
Forbes teaches (Claim 1) [a body] permanently adhered to [a] frame (column 11 lines 11-43 and fig. 7);
 (Claim 8) wherein [a] frame is permanently adhered to [a] body by an ultrasonic weld (column 11 lines 11-43 and fig. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call assembly of Finley with the feature of securing components of the device together with an ultrasonic weld as taught by the game call assembly of Forbes for the purpose of securing components of the device together in a known reliable manner in order to maintain proper alignment of the device for operation as taught by Forbes (column 11 line 44 – column 12 line 5), making the device more stable, reliable, and more attractive to the users.
	Further, the examiner notes that it has been held that making components of a prior art device integral or separable have been held to be obvious matters of engineering design choice and are not patentable advances. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since all of the claimed components are taught in Finley, merely welding the components of the device together to produce a more sturdy and reliable device or allowing parts of the device to remain removable for interchangeability and replacement are obvious modifications depending on the desires and priorities of the users. Therefore, this minor distinction is not a patentable advance. 

In Reference to Claims 10-11 and 13-14
 	Finley teaches (Claim 10) A game call comprising: a holder with a body molded from an elastomeric material configured to retain to a resting shape (fig’s 1-3, column 4 lines 25-40 and column 6 lines 34-39), the body including a first front wall, a second front wall (items 26/34, fig’s 2 and 3) and a slot (item 21/31, fig’s 2 and 3) formed in an inward-facing surface of the body that extends around a cutout positioned at a front side of the body (item 13/25, fig’s 1 and 2), wherein the slot extends between and is located behind the first end wall and the second end wall (item 21/31, fig’s 2 and 3); a reed insert configured to be received by the holder (item 11 and frame, fig. 1 and column 2 lines 28-31), the reed insert including a diaphragm configured to extend across the cutout when the reed insert is received in the holder (item 11, fig. 1; column 5 lines 61-67); and wherein the holder is configured to receive the reed insert into the body when in a stretched state, and to initially retain the reed insert in the body when in the resting shape (column 6 lines 34-39) such that the first front wall and the second front wall conceal ends of the frame of the reed insert and restrict sliding motion of the reed insert when the frame is received in the body in the resting shape (fig. 1 and column 4 lines 17-24), wherein the body is [attached] to the reed insert after the reed insert is initially received within the body of the holder (column 2 lines 28-31, column 2 line 37 – column 3 line 4);
(Claim 11) wherein the reed insert includes a frame dimensioned to fit within the slot when the holder is in the resting shape (fig. 1 and column 2 lines 28-31);
(Claim 14) wherein the elastomeric material is a plastisol or a rubber elastomer (column 4 lines 25-40).
Finley fails to teach the feature of the body being permanently adhered to the frame of claims 10 and 13. 
Forbes teaches (Claim 10) wherein [a] body is permanently adhered to [an] insert (column 11 lines 11-43 and fig. 7);
(Claim 13) wherein [a] reed insert is permanently adhered to [a] holder with an ultrasonic weld (column 11 lines 11-43 and fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call assembly of Finley with the feature of securing components of the device together with an ultrasonic weld as taught by the game call assembly of Forbes for the purpose of securing components of the device together in a known reliable manner in order to maintain proper alignment of the device for operation as taught by Forbes (column 11 line 44 – column 12 line 5), making the device more stable, reliable, and more attractive to the users.
Further, the examiner notes that it has been held that making components of a prior art device integral or separable have been held to be obvious matters of engineering design choice and are not patentable advances. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since all of the claimed components are taught in Finley, merely welding the components of the device together to produce a more sturdy and reliable device or allowing parts of the device to remain removable for interchangeability and replacement are obvious modifications depending on the desires and priorities of the users. Therefore, this minor distinction is not a patentable advance. 

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the permanent adhesion between the reed insert and the body is not obvious in light of the cited references and that Finley teaches away from such a feature is not persuasive. 
Simply because the device of Finley is intended to be removable does not obviate the rejection. As noted in the above rejection, the secondary reference of Forbes teaches that it may be desirable to permanently secure elements of a game call together in order to maintain proper alignment of the device for operation (column 11 line 44 – column 12 line 5), making the device more stable, reliable, and more attractive to the users. The fact that the Finley device is removable does not teach away from a modification that would be a more stable and reliable device. Making the device of Finley permanently secured would be an obvious improvement in a situation where one desires a more secure, stable, and permanently aligned final product. Further, as also noted above, it has been held that merely making components of a prior art device removably secured vs. integral or permanently secured is an obvious matter of engineering design choice, and not a patentable distinction. See action above for further details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711